UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15[d] OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-19022 Gateway Tax Credit Fund II Ltd. (Exact name of Registrant as specified in its charter) Florida 65-0142704 (State or other jurisdiction of incorporation or organization) (IRS Employer No.) 880 Carillon Parkway St. Petersburg,Florida33716 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (727)567-1000 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Beneficial Assignee Certificates Number of Record Holders Title of Class as of March 31, 2011 Beneficial Assignee Certificates General Partner Interest 2 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES[] NO[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES[] NO[X] Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES[X] NO[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). YES[X] NO[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Sec. 229.405 of this chapter) is not contained herein, and will not be contained to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrants most recently completed second fiscal quarter. There is no market for the Registrant’s Limited Partnership interests. DOCUMENTS INCORPORATED BY REFERENCE Parts I, II, III and IV - Form S-11 Registration Statement and all amendments and supplements thereto. File No. 33-31821 2 PART I Item 1.Business Gateway Tax Credit Fund II Ltd. (“Gateway”) is a Florida Limited Partnership.The general partners are Raymond James Tax Credit Funds, Inc., the Managing General Partner, and Raymond James Partners, Inc. (collectively the “General Partners”), both sponsors of Gateway Tax Credit Fund II Ltd. and wholly owned subsidiaries of Raymond James Financial, Inc. Pursuant to the Securities Act of 1933, Gateway filed a Form S-11 Registration Statement with the Securities and Exchange Commission, effective September 12, 1989, which covered the offering (the “Public Offering”) of Gateway’s Beneficial Assignee Certificates (“BACs”) representing assignments of units for the beneficial interest of the limited partnership interest of the Assignor Limited Partner.The Assignor Limited Partner was formed for the purpose of serving in that capacity for Gateway and will not engage in any other business. Gateway is engaged in only one industry segment, to acquire limited partnership interests in unaffiliated limited partnerships (“Project Partnerships”), each of which owns and operates one or more apartment complexes eligible for Low-Income Housing Tax Credits (“Tax Credits”) under Section 42 of the Internal Revenue Code, received over a ten year period.Subject to certain limitations, Tax Credits may be used by Gateway’s investors to reduce their income tax liability generated from other income sources.Gateway will terminate on December 31, 2040 or sooner, in accordance with the terms of its Limited Partnership Agreement.As of March 31, 2011, Gateway had received capital contributions of $195,410 from the General Partners and $37,228,000 from Assignees. Gateway offered BACs in five series.BACs in the amounts of $6,136,000, $5,456,000, $6,915,000, $8,616,000 and $10,105,000 for Series 2, 3, 4, 5, and 6, respectively had been issued as of March 31, 2011.Each Series invests in a separate and distinct pool of Project Partnerships.Net proceeds from each Series were used to acquire Project Partnerships which are specifically allocated to such Series.Income or loss and all tax items from the Project Partnerships acquired by each Series are specifically allocated among the Assignees of such Series. Operating profits and losses, cash distributions from operations and Tax Credits are allocated 99% to the Assignees and 1% to the General Partners.Profit or loss and cash distributions from sales of properties will be allocated as described in the Limited Partnership Agreement. Gateway initially held investments in 148 Project Partnerships.As more fully discussed in Item 7 herein, Gateway is presently in the process of disposing of all of its investments in Project Partnerships.As of March 31, 2011, 105 Project Partnerships once held by Gateway have been sold or otherwise disposed.Project Partnership investments held by Series as of March 31, 2011 are as follows:6 Project Partnerships for Series 4, 12 Project Partnerships for Series 5 and 25 Project Partnerships for Series 6.There are no Project Partnership investments held by Series 2 or 3.Gateway acquired its interests in the Project Partnerships by becoming a limited partner in the Project Partnerships that own the properties.As of March 31, 2011, the capital received for each Series was fully invested in Project Partnerships and management plans no new Project Partnership acquisitions. The primary source of funds from the inception of each Series has been the capital contributions from Assignees.Gateway’s operating costs are funded using the reserves established for this purpose, the interest earned on these reserves and distributions received from Project Partnerships.Gateway has also received proceeds from the sale of Project Partnerships and made corresponding cash distributions to Assignees. All but two of the Project Partnerships are government subsidized.Most have mortgage loans from the Farmers Home Administration (now called USDA Rural Development) (“USDA RD”) under Section 515 of the Housing Act of 1949.These mortgage loans are made at low interest rates for multi-family housing in rural and suburban areas, with the requirement that the interest savings be passed on to low income tenants in the form of lower rents.A significant portion of the Project Partnerships also receive rental assistance from USDA RD to subsidize certain qualifying tenants. 3 Item 1.Business (Continued) The investment objectives of Gateway are to: 1)Provide tax benefits to Assignees in the form of Tax Credits during the period in which each Project is eligible to claim Tax Credits; 2)Preserve and protect the capital contributions of Investors; 3)Participate in any capital appreciation in the value of the Projects; and 4)Provide passive losses to individual investors to offset passive income from other passive activities, and provide passive losses to corporate investors to offset business income. The investment objectives and policies of Gateway are described in detail on pages 34 through 40 of the Prospectus, under the caption “Investment Objectives and Policies” which is incorporated herein by reference. Gateway’s goal is to invest in a diversified portfolio of Project Partnerships located in rural and suburban locations with a high demand for low income housing.As of March 31, 2011, the investor capital contributions were successfully invested in Project Partnerships which met the investment criteria.The Tax Credits have been provided to Gateway’s investors and the fifteen year Tax Credit compliance period has expired for all of the Project Partnerships.Gateway is now in the process of disposing of its remaining interests and distributing proceeds from those sales to the Assignees.Gateway’s objective is to sell Gateway’s interest in such properties for fair market value and ultimately, liquidate the Project Partnerships and in turn liquidate Gateway. Gateway has no direct employees.Services are performed by the Managing General Partner and its affiliates and by agents retained by it.The Managing General Partner has full and exclusive discretion in management and control of Gateway. Exit Strategy When Project Partnerships reach the end of their Tax Credit compliance period, Gateway initiates a process of disposing of its investments in the Project Partnerships.The objective is to sell Gateway’s interest in such properties for fair market value and ultimately, liquidate the Project Partnerships and in turn, when Gateway’s last Project Partnership investment is sold, liquidate Gateway. The IRS compliance period for low-income housing Tax Credit properties is generally 15 years from occupancy following construction or rehabilitation completion. All of the Project Partnerships have reached the end of their Tax Credit compliance period.As of March 31, 2011, 105 of the Project Partnership investments have been sold and, in accordance with the Gateway partnership agreement, the entire net proceeds received from these sales either have been or will be distributed to the Assignee Limited Partners of those Series of Gateway.On a cumulative basis as of March 31, 2011, $844,487 of net sales proceeds representing $137.59 per Assignee Limited Partner unit in Series 2, $535,698 of net sales proceeds representing $98.18 per Assignee Limited Partner unit in Series 3, $678,707 of net sales proceeds representing $98.15 per Assignee Limited Partner unit in Series 4, $464,238 of net sales proceeds representing $53.87 per Assignee Limited Partner unit in Series 5, and $455,888 of net sales proceeds representing $45.08 per Assignee Limited Partner unit in Series 6 have been distributed to the Assignee Limited Partners of the respective Series. Item 1A.Risk Factors The General Partners do not believe the Project Partnerships are subject to the risks generally associated with conventionally financed nonsubsidized apartment properties.Risks related to the operations of Gateway are described in detail on pages 23 through 34 of the Prospectus, as supplemented, contained in the Registration Statement, File No. 33-31821 (“Prospectus”) under the Caption “Risk Factors” which is incorporated herein by reference. Investors eventually may be allocated profits for tax purposes which exceed any cash Gateway distributes to them.Under these circumstances, unless an investor has passive losses or credits to reduce such tax liability, the investor will have to pay federal income tax without a corresponding cash distribution from Gateway.Similarly, in the event of a sale or foreclosure of an apartment complex, an investor may be allocated taxable income, resulting in a tax liability in excess of any cash distributed to the investor as a result of such event. 4 Item 1.Business (Continued) There is no assurance that investors will receive any cash distributions from the sale or disposal of a Project Partnership.The price at which a Project Partnership is sold may not be sufficient to pay the mortgage and other expenses which must be paid at such time. Item 1B.Unresolved Staff Comments None. Item 2.Properties: Gateway holds an interest in properties through its limited partnership investments in Project Partnerships.The net investment for book purposes as of March 31, 2011 is zero for each Project Partnership for all Series.The Project Partnerships’ financial information contained herein is reported on a 3-month lag.The following table provides certain summary information regarding the Project Partnerships in which Gateway held an interest as of December 31, 2010 (Series 2 and Series 3 are not included as all Project Partnerships have been sold): SERIES 4 PARTNERSHIP LOCATION OF PROPERTY # OF UNITS DATE ACQUIRED PROPERTY COST OCCUPANCY RATE Seneca Apartments Seneca, MO 24 2/91 $ 88 % Wellsville Senior Wellsville, KS 24 3/91 83 % Wynnwood Common Fairchance, PA 34 4/91 % Courtyard Huron, SD 21 6/91 % Piedmont Barnesville, GA 36 8/91 97 % S.F. Arkansas City Arkansas City, KS 12 8/91 92 % Total Series 4 $ The average effective rental income per unit for the year ended December 31, 2010 is $4,784 per year ($399 per month). SERIES 5 PARTNERSHIP LOCATION OF PROPERTY # OF UNITS DATE ACQUIRED PROPERTY COST OCCUPANCY RATE S.F. Winfield Winfield, KS 12 8/91 $ 83 % S.F. Medicine Lodge Medicine Lodge, KS 16 8/91 81 % S.F. Ottawa Ottawa, KS 24 8/91 88 % S.F. Concordia Concordia, KS 20 8/91 % Scarlett Oaks Lexington, SC 40 9/91 98 % Brooks Hill Ellijay, GA 44 9/91 % Yorkshire Wagoner, OK 60 9/91 93 % Menard Retirement Menard, TX 24 9/91 % Cloverdale Cloverdale, IN 24 1/92 96 % So. Timber Ridge Chandler, TX 44 1/92 91 % Pineville Pineville, MO 12 5/92 % Ravenwood Americus, GA 24 1/94 92 % Total Series 5 $ The average effective rental income per unit for the year ended December 31, 2010 is $4,493 per year ($374 per month). 5 Item 2.Properties (Continued) SERIES 6 PARTNERSHIP LOCATION OF PROPERTY # OF UNITS DATE ACQUIRED PROPERTY COST OCCUPANCY RATE Carthage Carthage, MO 24 1/92 $ % Coal City Coal City, IL 24 3/92 96 % Frazer Place Smyrna, DE 30 4/92 % Ehrhardt Ehrhardt, SC 16 4/92 88 % Sinton Sinton, TX 32 4/92 % Frankston Frankston, TX 24 4/92 92 % Flagler Beach Flagler Beach, FL 43 5/92 % Oak Ridge Williamsburg, KY 24 5/92 % Monett Monett, MO 32 5/92 % Arma Arma, KS 28 5/92 96 % Southwest City Southwest City, MO 12 5/92 % Meadowcrest Luverne, AL 32 6/92 94 % Goodwater Falls Jenkins, KY 36 7/92 % Northfield Station Corbin, KY 24 7/92 92 % Pleasant Hill Somerset, KY 24 7/92 % Heritage Drive So. Jacksonville, TX 40 1/92 93 % Brodhead Brodhead, KY 24 7/92 92 % Mt. Village Mt. Vernon, KY 24 7/92 96 % Hazlehurst Hazlehurst, MS 32 8/92 % Sunrise Yankton, SD 33 8/92 % Stony Creek Hooversville, PA 32 8/92 91 % Haines Haines, AK 32 8/92 97 % Summerhill Gassville, AR 28 9/92 82 % Dorchester St. George, SC 12 9/92 % Dawson Dawson, GA 40 11/93 98
